NEWS RELEASE Lincoln Financial Group Reports Second Quarter 2009 Results Net Flows Double Year-over-Year Second Quarter Actions Strengthen Capital Position and Financial Flexibility Philadelphia, PA, July 29, 2009 – Lincoln Financial Group (NYSE:LNC) today reported a net loss of $161 million, or $0.62 per share, for the second quarter of 2009, versus net income of $125 million, or $0.48 per diluted share in the prior-year quarter. The 2009 quarter included a loss of $170 million, after tax, or $0.65 per share, related to the sale of Lincoln National (UK) plc, realized investment losses of $109 million, after tax, or $0.42 per share, and positive variable annuity hedge program results which were more than offset by the FAS 157 non-performance risk factor resulting in a net loss of approximately $110 million, after tax, or $0.42 per share. Income from operations for the second quarter of 2009 was $212 million, or $0.81 per diluted share, compared to $323 million, or $1.24 per diluted share, in the second quarter of 2008. The current quarter reflects the year-over-year decline in the equity markets and included a loss on alternative investments of $29 million, after tax, versus alternative investment income in the year-ago quarter of $5 million, after tax. The 2009 quarter also included a restructuring charge related to expense-save initiatives of approximately $19 million, after tax, or $0.07 per diluted share. As a result of the pending sale agreement for the Lincoln UK subsidiary, income from operations in the second quarter of 2009 excludes approximately $10 million of income from this segment, which is now included in discontinued operations. Dennis R. Glass, president and CEO, said, “We have responded to the external challenges by taking aggressive steps including a diverse set of capital actions, expense-save initiatives, and product and distribution enhancements to accommodate changing client preferences and the economic realities. These actions have improved our capital position, better protect the company against further capital market fluctuations and support the continued growth of our businesses as we move forward.” Second Quarter 2009 Highlights: · Consolidated net flows of $2.1 billion doubled versus the 2008 period and increased 8% sequentially, with stable retail deposits and improved lapse rates across all segments. · Issued $690 million of common equity and $500 million of senior debt and ended the quarter with holding company cash and cash equivalents of approximately $800 million. · Unrealized losses at the end of the quarter improved more than 40% sequentially, contributing to an overall increase of $1.8 billion in stockholders’ equity. · Completed expense reductions expected to yield run-rate savings $250 million, pre DAC and tax, by year-end 2009. Glass added, “For the second consecutive quarter, we reported positive net flows and profits in each of our business segments. In addition to our core strengths, strong sales in our indexed annuities, term insurance and MoneyGuardÒ linked-benefit product highlighted our ability to adapt to market demands. These solid fundamentals underscored the resilience of Lincoln’s business model, our diverse product portfolio, and the quality of our distribution platforms.” Capital and Liquidity In the second quarter of 2009, Lincoln issued $690 million of common stock, or 46 million shares, and $500 million of senior notes in the public markets. On July 10, 2009, the company issued $950 million in Series B preferred shares, or 950,000 shares, pursuant to the U.S. Treasury’s Capital Purchase Program (CPP) and warrants to purchase approximately 13 million shares of LNC common stock. The CPP financing represents approximately 6% of the company’s total capitalization. The company retained approximately $1.1 billion of the proceeds at the holding company and contributed $1 billion to the insurance subsidiaries. As of June 30, 2009, commercial paper outstanding was approximately $200 million, which the company expects to maintain in the near-term. The holding company reduced its borrowings under the inter-company cash management program to zero and held cash and cash equivalents of approximately $800 million at the end of the second quarter. Lincoln Financial estimates a risk based capital (RBC) ratio at June 30, 2009, of approximately 350% for The Lincoln National Life Insurance Company and its affiliates. This estimate does not reflect the $1 billion contribution made to the insurance subsidiaries in the month of July, which would add approximately 70 percentage points to RBC. Realized and Unrealized Gains and Losses on Investments Total gross realized losses on general account investments were $236 million, pre DAC and tax, down modestly from the sequential quarter. At the end of the second quarter, the company reported a net unrealized loss position for available-for-sale securities, including unrealized gains, of $1.6 billion, after tax, an improvement of more than 40% from March 31, 2009. Consolidated Retail Retirement and Insurance Deposits and Flows Consolidated retail deposits into retirement and insurance products of $4.9 billion in the second quarter compared to $5.9 billion a year ago and were up modestly from the first quarter. Consolidated retail retirement and insurance product net flows of $1.9 billion compared to $2.5 billion in the 2008 quarter and were up 16% sequentially.
